Citation Nr: 1044842	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  09-30 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to a rating higher than 10 percent for bilateral pes 
planus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Motrya Mac, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1969 to October 1971.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in March 2009, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah.  

In August 2010, the Veteran appeared at hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center.


REMAND

On VA examination in April 2009, the Veteran complained of pain 
and burning sensation in his feet with flare-ups.  On physical 
examination, the examiner noted moderate pes planus without 
weightbearing but with weightbearing the Veteran had complete 
collapse.  The examiner indicated the Achilles tendon angle was 
normal without bearing.  There was callus formation along the 
lateral calcaneus. 

On VA examination in February 2010, the examiner indicated that 
the Veteran had bilateral pes planus both with and without 
weightbearing but more severely so with weightbearing such that 
he had a 5 degree calcaneal valgus where the Achilles tendon 
angle was not maintained with weightbearing but essentially was 
normal without.  

While the Veteran has calluses, it is not clear whether the 
criteria for the next higher rating under Diagnostic Code 5276 
shown.  Under these circumstances a VA examination is warranted 
in order to properly evaluate the Veteran's bilateral pes planus 
under the rating criteria.  

Accordingly, the case is REMANDED for the following action:


1.  Obtain VA records, including reports of 
X-rays and CT scans from 2009 to 2010.  If no 
records can be found or further efforts to 
obtain the records would be futile, notify 
the Veteran in accordance with 38 C.F.R. § 
3.159(e).

2.  Afford the Veteran a VA examination to 
determine the current level of severity of 
bilateral pes planus.  

The examiner is asked to address the 
following:

Whether bilateral pes planus is manifested by 
objective evidence of marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication 
of swelling on use and callosities 
characteristic of bilateral pes planus. 

The claims folder should be made available to 
the examiner for review. 

3.  After the development has been completed, 
adjudicate the claim for a rating higher than 
10 percent for bilateral pes planus.  If the 
benefit sought remains denied, furnish the 
Veteran and his representative a supplemental 
statement of the case and return the case to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

